          Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 1 of 23




PELTON GRAHAM LLC
Brent E. Pelton (BP 1055)
Taylor B. Graham (TG 9607)
111 Broadway, Suite 1503
New York, NY 10006
Telephone: (212) 385-9700
www.peltongraham.com

Attorneys for Plaintiff and the putative
FLSA Collective and Class



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 LEANDRO VAZQUEZ VAZQUEZ,
 Individually and on Behalf of All Others
 Similarly Situated,

                                Plaintiff,                  CLASS & COLLECTIVE
                                                             ACTION COMPLAINT
 -against-

                                                               Jury Trial Demanded
 JASEM RESTAURANT, INC. d/b/a
 SUTTON CAFÉ RESTAURANT, JOHN
 MANOLIDIS and VERA MANOLIDIS,
 Jointly and Severally,

                               Defendants.




       Plaintiff Leandro Vazquez Vazquez (the “Plaintiff”), individually and on behalf of all

others similarly situated, as collective and class representative, upon personal knowledge as to

himself and upon information and belief as to other matters, alleges as follows:




                                                1
            Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 2 of 23




                                  NATURE OF THE ACTION

       1.       Plaintiff is a former restaurant employee at defendants’ café restaurant in the Sutton

Place neighborhood of Manhattan. For his work, throughout the relevant time period, Plaintiff

was paid a flat weekly rate that did not compensate him at the minimum wage for all hours worked,

did not provide him with overtime premium pay for hours worked over forty (40) each week and

did not include spread-of-hours premiums for days when he worked in excess of ten (10) hours. In

addition, Defendants failed to provide Plaintiff with wage statements or wage notices.

       2.       Plaintiff brings this action to recover unpaid minimum wage and unpaid overtime

premiums owed to him pursuant to both the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201

et seq. and the New York Labor Law (“NYLL”), §§ 650 et seq. Plaintiff also brings claims for

unpaid spread-of-hours premiums and for failure to provide wage statements and wage notices

pursuant to NYLL §§ 190 et seq. and the supporting regulations.

       3.       Plaintiff brings his FLSA claims on behalf of himself and all other similarly situated

employees who worked for Defendants and his NYLL claims on behalf of himself and a Federal

Rule of Civil Procedure 23 class of all non-management employees working at Sutton Café

Restaurant during the six (6)-year period preceding the filing of this complaint.

                                  JURISDICTION AND VENUE

       4.       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §§

1331, 1337, and 1343, and supplemental jurisdiction over Plaintiff’s state law claims pursuant to

28 U.S.C. § 1367. In addition, the Court has jurisdiction over Plaintiff’s claims under the FLSA

pursuant to 29 U.S.C. § 216(b).




                                                  2
             Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 3 of 23




        5.       Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the claims occurred and Defendants’ business is

located in this district.

        6.       This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202.

                                          THE PARTIES

Plaintiff

        7.       Plaintiff Leandro Vazquez Vazquez (“Vazquez”) was at all relevant times, an adult

individual residing in Bronx County, New York.

        8.       Throughout the relevant time period, Plaintiff performed work for Defendants at

their restaurant, Sutton Café Restaurant, located at 1026 1st Avenue, New York, New York 10022.

        9.       Plaintiff consents in writing to be a party to this action, pursuant to 29 U.S.C. §

216(b), and his written consent form is attached hereto and incorporated by reference.

Defendants:

        10.      Jasem Restaurant, Inc. is an active New York Corporation doing business as

“Sutton Café Restaurant” with its principal place of business at 1026 1st Avenue, New York, New

York 10022.

        11.      According to the New York State Department of State, Division of Corporations,

Jasem Restaurant, Inc. was registered on April 25, 1991.

        12.      Jasem Restaurant, Inc. is hereinafter referred as the “Corporate Defendant.”

        13.      Upon information and belief, Defendant John Manolidis (“J. Manolidis”) is an

owner and operator of the Corporate Defendant who set the Corporate Defendants’ payroll

policies, including the unlawful practices complained of herein.



                                                  3
          Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 4 of 23




       14.     Upon information and belief, Defendant Vera Manolidis (“V. Manolidis” and

together with J. Manolidis, the “Individual Defendants” and, collectively with the Corporate

Defendant, the “Defendants”) is an owner and operator of the Corporate Defendant who set the

Corporate Defendants’ payroll policies, including the unlawful practices complained of herein.

       15.     The Individual Defendants maintained operational control over the Corporate

Defendant and managed Sutton Café Restaurant by determining the wages and compensation of

employees, establishing the schedule of employees, maintaining employee records, and through

possessing the authority to hire and fire employees, including Plaintiff.

       16.     The Individual Defendants employed Plaintiff, and all similarly situated

employees, by acting in the interest of each other with respect to the employees, paying the

employees by the same methods, and sharing control over the employees.

       17.     The Individual Defendants participated in the day-to-day operations of the

Corporate Defendant and acted intentionally in its direction and control of Plaintiff and the

Defendants’ other similarly situated employees, and are each “employers” pursuant to the FLSA,

29 U.S.C. § 203(d), 29 C.F.R. § 791.2, as well as the NYLL § 2 and the regulations thereunder,

and are jointly and severally liable with the Corporate Defendant.

       18.     At all relevant times, Defendants have been and continue to be employers engaged

in interstate commerce and/or the production of goods for commerce, within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       19.     At all relevant times, Defendants employed, and/or continue to jointly employ,

Plaintiff and each of the Collective Action members within the meaning of the FLSA.

       20.     At all relevant times, Plaintiff, the opt-in plaintiffs and the Class Members were

employed by Defendants within the meaning of the NYLL, §§ 2 and 651.



                                                 4
          Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 5 of 23




       21.     Upon information and belief, at all relevant times, the Corporate Defendants have

had gross revenues in excess of $500,000.00.

       22.     All actions and omissions described in this complaint were made by Defendants

directly or through their supervisory employees and agents.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       23.     Pursuant to 29 U.S.C. §§ 206, 207 & 216(b), Plaintiff brings his First and Second

Causes of Action as a collective action under the FLSA on behalf of himself and the following

collective:

               All persons employed by Defendants at any time since October 6,
               2017 and through the entry of judgment in this case (the “Collective
               Action Period”) who worked as non-management employees at
               Sutton Café Restaurant located at 1026 1st Avenue, New York, New
               York 10022 (the “Collective Action Members”).

       24.     A collective action is appropriate in this circumstance because Plaintiff and the

Collective Action Members are similarly situated, in that they were all subjected to Defendants’

illegal policies of failing to pay minimum wage for all hours worked and failing to pay overtime

premiums for work performed in excess of forty (40) hours each week. As a result of these

policies, Plaintiff and the Collective Action Members did not receive the legally required minimum

wage or overtime premium payments.

       25.     Plaintiff and the Collective Action Members have substantially similar job duties

and were paid pursuant to a similar, if not the same, payment structure.

                   FED. R. CIV. P. 23 CLASS ACTION ALLEGATIONS

       26.     Pursuant to the NYLL, Plaintiff brings his Third through Seventh Causes of Action

under Rule 23 of the Federal Rules of Civil Procedure on behalf of himself and the following class:

               All individuals employed by Defendants in New York at any time
               since October 6, 2014 and throughout the entry of judgment in this

                                                5
            Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 6 of 23




                case (the “Class Period”) who worked as non-management
                employees at Sutton Café Restaurant located at 1026 1st Avenue,
                New York, New York 10022 (the “Class Members”).

       27.      The Class Members are readily ascertainable. The number and identity of the Class

Members are determinable from the records of Defendants. For purposes of notice and other

purposes related to this action, their names and addresses are readily available from Defendants.

Notice can be provided by means permissible under Rule 23.

       28.      The Class Members are so numerous that joinder of all members is impracticable.

Although the precise number of Class Members is unknown to Plaintiff, the facts on which the

calculation of that number can be based are presently within the sole control of Defendants.

       29.      Upon information and belief, there are in excess of forty (40) Class Members.

       30.      The questions of law and fact common to the Class predominate over any questions

solely affecting the individual members of the Class. These common questions include, but are not

limited to:

       a.       whether Defendants employed Plaintiff and the Class Members within the meaning

                of the NYLL;

       b.       whether Defendants failed and/or refused to pay Plaintiff and the Class Members

                at least minimum wage for all hours worked each workweek;

       c.       whether Defendants failed and/or refused to pay Plaintiff and the Class Members

                overtime premiums when they worked more than forty (40) hours in a given

                workweek;

       d.       whether Defendants failed to pay Plaintiff and the Class Members an extra hour of

                minimum wage when working shifts in excess of ten (10) hours or split shifts;

       e.       whether Defendants failed to provide Plaintiff and the Class Members with a proper



                                                6
            Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 7 of 23




                wage notice at the beginning of their employment and/or on February 1 of each

                year, as required by the NYLL;

       f.       whether Defendants failed to provide Plaintiff and the Class Members with wage

                statements with each payment of wages, as required by the NYLL;

       g.       whether Defendants’ failure to properly pay Plaintiff and the Class Members lacked

                a good faith basis; and

       h.       whether Defendants are liable for all damages claimed hereunder, including but not

                limited to compensatory damages, liquidated damages, interest, costs and

                disbursements and attorneys’ fees.

       31.      The answers to these questions would drive resolution of the litigation. If a judge

and/or jury agrees with Plaintiff on these issues, Defendants would be liable to all Class Members

for their NYLL wage and hour violations.

       32.      The Plaintiff’s claims are typical of the Class Members’ claims. Plaintiff, like all

Class Members, was an employee of Defendants who worked for Defendants pursuant to their

corporate policies. Plaintiff, like all Class Members, was, inter alia, not paid minimum wage for

all hours worked, was not paid overtime premium pay for hours worked over forty (40) hours in a

given workweek, was not paid spread-of-hours premiums when working a shift of ten (10) or more

hours or a split shift, was not provided with wage notices on the date he was hired or on February

1 of each subsequent year or when his wage rate(s) changed, and was not provided with wage

statements with each payment of wages. If Defendants are liable to the Plaintiff for the claims

enumerated in this Complaint, they are also liable to all Class Members.

       33.      The Plaintiff and his Counsel will fairly and adequately represent the Class. There

are no conflicts between the Plaintiff and the Class Members, and Plaintiff brings this lawsuit out



                                                 7
          Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 8 of 23




of a desire to help all Class Members, not merely out of a desire to recover his own damages.

        34.     Plaintiff’s counsel are experienced class action litigators who are well-prepared to

represent the interests of the Class Members.

        35.     A class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

        36.     Defendants are sophisticated parties with substantial resources. The individual

plaintiffs lack the financial resources to vigorously prosecute a lawsuit in federal court against

corporate defendant. The individual members of the class have no interest or capacity to bring

separate actions; Plaintiff is unaware of any other litigation concerning this controversy; it is

desirable to concentrate the litigation in one case; and there are no likely difficulties that will arise

in managing the class action.

                                     STATEMENT OF FACTS

Defendants’ Café Restaurant

        37.     At all relevant times, Defendants have been in the food and hospitality business in

the state of New York.

        38.     According to Defendants’ website, “…John and Vera have been proudly serving

the Sutton Place community for almost 30 years. After 15 years in the restaurant business, they

purchased Soupburg in 1991. After 7 years of dedication, they were able to acquire the

neighboring store and the Sutton Café Restaurant was born. This family owned business prided

itself on serving you and yours the way they would serve their own. Please stop to enjoy it for

yourself!” (https://www.suttoncafenyc.com/our-story).

        39.     According to the New York State Department of State, Division of Corporations,

Defendant J. Manolidis is the chief executive officer of Jasem Restaurant, Inc. d/b/a Sutton Café



                                                   8
         Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 9 of 23




Restaurant.

       40.     Upon information and belief, the Individual Defendants have owned, operated and

managed Sutton Café Restaurant throughout the relevant time period.

       41.     Upon information and belief, the Individual Defendants are a constant presence at

Sutton Café Restaurant, where they manage the operations of the eatery place and take an active

role in ensuring that the restaurant is run in accordance with their procedures and policies.

Specifically, Defendant J. Manolidis is present at the restaurant on a daily basis and Defendant V.

Manolidis is present on approximately a weekly basis.

       42.     Upon information and belief, at all relevant times, the Individual Defendants, either

themselves directly or through their direction of their management, have had power over payroll

and personnel decisions at Sutton Café Restaurant, including the power to hire and fire employees,

set their wages, retain time and/or wage records, and otherwise control the terms and conditions

of their employment.

Plaintiff’s Work for Defendants

       43.     Plaintiff Leandro Vazquez Vazquez worked for Defendants at Sutton Café

Restaurant as a cook from in or around August 2009 through on or about August 10, 2020 (the

“Vazquez Employment Period”).

       44.     Throughout the Vazquez Employment Period, Plaintiff Vazquez’s duties included,

but were not limited to, prepping meals, weighing, measuring, and mixing ingredients, checking

ingredients for freshness, arranging and garnishing dishes, ensuring that the equipment in the

kitchen was properly cleaned and maintained, baking products, preparing sauces, grilling, frying,

and sauteing items and other food in accordance with the restaurant’s recipes and menu, stocking

orders of products in the kitchen, sanitation of all areas of work at the end of his shifts, among



                                                 9
            Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 10 of 23




many others.

       45.      Throughout the Vazquez Employment Period, Plaintiff Vazquez typically worked

six (6) days per week, and sometimes seven (7) days per week (this usually happened once per

month) with most Mondays off. From the beginning of the Vazquez Employment Period to in or

around 2017, Plaintiff Vazquez was required to work from between approximately 5:00 am and

5:30 am to approximately 3:00 pm or longer, for a total of approximately fifty-seven (57) to sixty

(60) hours per week, during the weeks he was required to worked six (6) days, or a total of

approximately of sixty-six and one half (66.5) to seventy (70) hours per week, during the weeks

he was required to worked seven (7) days.

       46.      After certain changes were introduced in the kitchen and service of the restaurant

(e.g., they were not offering baked goods prepared on site anymore), Plaintiff Vazquez’s schedule

changed. From in or around 2017 to in or around March 2020, before the COVID-19 pandemic,

Plaintiff Vazquez was required to worked six (6) and sometimes seven (7) days per week, from

approximately 11:00 am to approximately 10:00 pm, and sometimes longer, for a total of

approximately sixty (60) hours per week, during the weeks he was required to work six (6) days,

and seventy (70) hours per week, during the weeks he was required by Defendants to worked seven

(7) days.

       47.      Due to the COVID-19 pandemic, the restaurant closed from approximately the

second week of March 2020 until May 22, 2020. When the restaurant reopened, Plaintiff Vazquez

returned to work with a schedule of five (5) days per week, from approximately 11:00 am to

approximately 8:00 pm, for a total of approximately forty-five (45) hours per week.

       48.      Throughout the Vazquez Employment Period, Plaintiff Vazquez was not allowed

to take breaks during his shifts, let alone a thirty (30)-minute uninterrupted meal break. If Plaintiff



                                                  10
         Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 11 of 23




Vazquez was able to take some time to rest during his shifts, these breaks typically lasted between

ten (10) to fifteen (15) minutes.

       49.     Throughout the Vazquez Employment Period, Plaintiff Vasquez was paid a fixed

salary as compensation for his work at the restaurant. From in or around 2009, at the beginning

of the Vazquez Employment Period, to in or around 2015, Plaintiff Vazquez was paid a fixed

salary in the amount of six hundred dollars ($600.00) per week for all hours worked, including

those beyond forty (40) in a given workweek.

       50.     From in or around 2015 to in or around 2018, Plaintiff Vazquez was paid a fixed

salary in the amount of six hundred and fifty dollars ($650.00) per week for all hours worked,

including those beyond forty (40) in a given workweek. From in or around 2018 to in or around

2019, Plaintiff was paid a fixed salary in the amount of seven hundred dollars ($700.00) per week

for all hours worked, including those beyond forty (40) in a given workweek.

       51.     Lastly, from in or around 2019 until the end of the Vazquez Employment Period,

in or around August 2020, Plaintiff Vazquez was paid a fixed salary in the amount of eight hundred

dollars ($800.00) per week for all hours worked, including those beyond forty (40) in a given

workweek.

       52.     As such, and during the relevant time period, during the years 2017, 2018, 2019,

and the beginning of 2020 (before COVID-19 pandemic), Plaintiff Vazquez was not paid the

legally-required minimum wages for large employers for all hours worked and throughout his

entire employment period was not paid overtime premiums of one and one-half (1.5) times his

regular hourly rate for hours over forty (40) each workweek.

       53.     Throughout the relevant time period, Defendants did not track the hours worked by

Plaintiff Vazquez through any reliable method. In or around 2017, Defendants installed at the



                                                11
         Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 12 of 23




restaurant a time clock machine after an altercation with a former employee who called the police

due to the fact that Defendants denied the payment of his wages. Despite the fact that the machine

was installed at the restaurant, Plaintiff Vazquez and the other employees at Defendants’

establishment were not allowed to use the timeclock machine, were never in possession of a time

card, and were never instructed to punch-in or punch-out their hours into the system. Only the

Individual Defendants had access to the employees’ timecards, and were the only ones clocking in

and out on the timecards, on a daily basis, and during the time that employees were still performing

their work. Upon information and belief, only the Individual Defendants had access to those

documents and filled them out.

       54.     Throughout the Vazquez Employment Period, Plaintiff Vazquez was paid weekly

from the hands of one of the Individual Defendants. Plaintiff Vazquez received his wages entirely

in cash, without a pay stub or any other wage statement that provided information about hours

worked during the pay period or the wage rate(s) paid during the workweek. At the end of the

Vazquez Employment Period, Plaintiff was required to sign a document, the contents of which he

was unable to understand because it was in English and not clear what was written, in order to

receive his cash wages.

       55.     Throughout the Vazquez Employment Period, although Plaintiff frequently worked

a spread of more than ten (10) hours per day or split shifts, he did not receive spread-of-hours

premiums equal to an additional hour at the applicable minimum wage for such days.

       56.     At no time during the Vazquez Employment Period did Plaintiff Vazquez receive

a wage notice as required by the NYLL, setting forth information such as his regular and overtime

hourly rates, any deductions taken by Defendants, and contact information of his employer.




                                                12
         Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 13 of 23




Defendants’ Unlawful Corporate Policies

       57.     Plaintiff and the Collective and Class Action Members were paid by the same

corporate policies of Defendants, including failing to pay minimum wage, overtime premiums,

spread-of-hours premiums, and failing to provide wage statements or wage notices.

       58.     Plaintiff has spoken with other employees of Defendants who were similarly paid

below minimum wage for all hours worked. Defendants’ failure to pay Plaintiff the legally-

required minimum wage for all hours worked was a corporate policy of Defendants which applied

to their non-management employees throughout the Class Period.

       59.     Plaintiff has spoken with other employees of Defendants who were similarly paid

a fixed weekly salary for all hours worked, which did not include overtime premium compensation

for hours worked in excess of forty (40) in a given workweek. Defendants’ failure to pay Plaintiff

overtime compensation of one and one-half (1.5) times his regular hourly rate for hours over forty

(40) each week was a corporate policy of Defendants which applied to all non-management

employees throughout the Class Period.

       60.     Despite the fact that Plaintiff and the Class Action Members often worked shifts of

ten (10) hours or more, Plaintiff and Class Members were not paid spread-of-hours premiums

consisting of one (1) extra hour of minimum wage for each day when they worked in excess of ten

(10) hours per day.

       61.     Defendants’ policy of paying certain employees on a “salary” basis rather than an

hourly basis after January 1, 2011, violated 12 N.Y.C.R.R. § 146-2.5.

       62.     Defendants failed to provide Plaintiff and the Class Members with wage notices at

the time of their hire, annually by February 1 of each year, and/or when their wage rate(s) changed.

       63.     Defendants failed to provide Plaintiff and the Class Members with wage statements



                                                13
           Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 14 of 23




or paystubs with each payment of wages and in fact did not provide any documentation with

Plaintiff’s wages.

          64.    Throughout the Class Period and, upon information and belief, Defendants likewise

employed other individuals like Plaintiff in positions that require little skill and no capital

investment.

          65.    Upon information and belief, throughout the Class Period and continuing until

today, defendants failed to maintain accurate and sufficient time and payroll records or provide

such records to employees.

                                  FIRST CAUSE OF ACTION
                FAIR LABOR STANDARDS ACT – UNPAID MINIMUM WAGE
                (Brought on Behalf of Plaintiff and the Collective Action Members)

          66.    Plaintiff, on behalf of himself and the Collective Action Members, repeats and

realleges each and every allegation of the preceding paragraphs hereof with the same force and

effect as though fully set forth herein.

          67.    By failing to pay minimum wage for all hours worked Defendants have violated

and continue to violate the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 206 and 215

(a)(2).

          68.    The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

          69.    Defendants’ failure to pay minimum wages for all hours worked caused Plaintiff

and the Collective Action Members to suffer loss of wages and interest thereon. Therefore,

Plaintiff and the Collective Action Members are entitled to recover from Defendants their full

unpaid minimum wages, damages for unreasonably delayed payment of wages, liquidated




                                                14
         Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 15 of 23




damages, reasonable attorneys’ fees, and costs and disbursements of the action pursuant to 29

U.S.C. § 216(b).

                              SECOND CAUSE OF ACTION
                  FAIR LABOR STANDARDS ACT-UNPAID OVERTIME
                (Brought on Behalf of Plaintiff and Collective Action Members)

        70.     Plaintiff, on behalf of himself and the Collective Action Members, repeats and

realleges each and every allegation of the preceding paragraphs hereof with the same force and

effect as though fully set forth herein.

        71.     By failing to pay overtime at a rate not less than one and one-half (1.5) times the

regular rate of pay for work performed in excess of forty (40) hours per week, Defendants have

violated and continue to violate the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§

207(a)(1) and 215(a)(2).

        72.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

        73.     Defendants’ failure to pay overtime caused Plaintiff and the Collective Action

Members to suffer loss of wages and interest thereon. Plaintiff and the Collective Action Members

are entitled to recover from Defendants their unpaid overtime premium compensation, damages

for unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees and

costs and disbursements of the action pursuant to 29 U.S.C. § 216(b).

                               THIRD CAUSE OF ACTION
                   NEW YORK LABOR LAW – UNPAID MINIMUM WAGE
                     (Brought on Behalf of Plaintiff and Class Members)

        74.     Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.



                                                15
         Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 16 of 23




        75.     Defendants willfully violated Plaintiff’s and the Class Members’ rights by failing

to pay minimum wage for all hours worked, in violation of the NYLL and regulations promulgated

thereunder.

        76.     Defendants’ failure to pay minimum wage for all hours worked caused Plaintiff and

the Class Members to suffer loss of wages and interest thereon. Plaintiff and the Class Members

are entitled to recover from Defendants their unpaid minimum wages, damages for unreasonably

delayed payment of wages, liquidated damages, reasonable attorneys’ fees, and costs and

disbursements of the action pursuant to the NYLL.

                               FOURTH CAUSE OF ACTION
                      NEW YORK LABOR LAW – UNPAID OVERTIME
                      (Brought on Behalf of Plaintiff and Class Members)

        77.     Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        78.     Defendants willfully violated Plaintiff’s and the Class Members’ rights by failing

to pay overtime compensation at a rate of not less than one and one-half times the regular rate of

pay for hours worked in excess of forty (40) each week, in violation of the NYLL and regulations

promulgated thereunder.

        79.     Defendants’ failure to pay overtime premium compensation caused Plaintiff and

the Class Members to suffer loss of wages and interest thereon. Plaintiff and the Class Members

are entitled to recover from Defendants their unpaid overtime compensation, damages for

unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees, and costs

and disbursements of the action pursuant to the NYLL.




                                                16
         Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 17 of 23




                          FIFTH CAUSE OF ACTION
        NEW YORK LABOR LAW – UNPAID SPREAD-OF-HOURS PREMIUMS
                (Brought on Behalf of Plaintiff and Class Members)

        80.     Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        81.     Defendants willfully violated Plaintiff’s and the Class Members’ rights by failing

to pay compensation in an amount equal to one (1) hour’s pay at the relevant minimum wage in

all instances where the Class Members worked either a split shift or more than ten (10) hours per

day, in violation of the NYLL §§ 650, et seq., and the regulations promulgated thereunder

including N.Y. Comp. Code R. & Regs. tit. 12, §§ 137-1.7 (2010), 146-1.6 (2012).

        82.     Defendants’ failure to pay spread-of-hours compensation caused Plaintiff and the

Class Members to suffer loss of wages and interest thereon. Plaintiff and the Class Members are

entitled to recover from Defendants their unpaid spread-of-hours compensation, damages for

unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees and costs

and disbursements of the action pursuant to NYLL §§ 663(1) et seq.

                          SIXTH CAUSE OF ACTION
         NEW YORK LABOR LAW – FAILURE TO PROVIDE WAGE NOTICE
                (Brought on Behalf of Plaintiff and Class Members)

        83.     Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        84.     Defendants have willfully failed to supply Plaintiff and the Class Members notice

as required by Article 6, § 195(1), in English or in the language identified by Plaintiff and the Class

Members as their primary language, containing Plaintiff’s and Class Members’ rate or rates of pay



                                                  17
         Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 18 of 23




and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

hourly rate or rates of pay and overtime rate or rates of pay, if applicable; the regular pay day

designated by the employer in accordance with the NYLL, Article 6, § 191; the name of the

employer; or any “doing business as” names used by the employer’ the physical address of the

employer’s main office or principal place of business, and a mailing address if different; the

telephone number of the employer; plus such other information as the commissioner deems

material and necessary.

        85.     Due to Defendants’ violations of the NYLL, Plaintiff and the Class Members are

entitled to recover from Defendants fifty dollars ($50.00) per employee for each day that the

violations occurred or continue to occur, up to a maximum of five thousand dollars ($5,000.00)

per employee, as provided for by NYLL, Article 6, §§ 190, et seq., liquidated damages as provided

for by the NYLL, reasonable attorneys’ fees, costs, pre-judgment and post-judgment interest, and

injunctive and declaratory relief.

                       SEVENTH CAUSE OF ACTION
     NEW YORK LABOR LAW – FAILURE TO PROVIDE WAGE STATEMENTS
             (Brought on Behalf of Plaintiff and the Class Members)
        86.     Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        87.     Defendants have willfully failed to supply Plaintiff and the Class Members a proper

wage statement as required by Article 6, § 195(3).

        88.     Due to Defendants’ violations of the NYLL, Plaintiff and the Class Members are

entitled to recover from Defendants two hundred and fifty dollars ($250.00) per employee for each

day that the violations occurred or continue to occur, or a total of five thousand dollars ($5,000.00)

per employee, as provided for by NYLL §§ 190 et seq., liquidated damages as provided for by the

                                                 18
         Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 19 of 23




NYLL, reasonable attorneys’ fees, costs, pre-judgment and post-judgment interest, and injunctive

and declaratory relief.

                                    PRAYER FOR RELIEF

       Wherefore, Plaintiff, on behalf of himself and all other similarly situated Collective Action

Members and Class Members, respectfully requests that this Court grant the following relief:

       a. Designation of this action as a collective action on behalf of the Collective Action

           Members and ordering the prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to

           all similarly situated members of an FLSA Opt-In Class, apprising them of the

           pendency of this action, permitting them to assert timely FLSA claims in this action by

           filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b) and appointing

           Plaintiff and his counsel to represent the Collective Action Members;

       b. Certification of this action as a class action pursuant to Fed. R. Civ. P. 23(a), (b)(2) and

           (b)(3) on behalf of the Class Members and appointing Plaintiff and his counsel to

           represent the Class;

       c. An order tolling the statute of limitations;

       d. A declaratory judgment that the practices complained of herein are unlawful under the

           FLSA and NYLL;

       e. An injunction against Defendants and their officers, agents, successors, employees,

           representatives and any and all persons acting in concert with Defendants, as provided

           by law, from engaging in each of the unlawful practices, policies and patterns set forth

           herein;

       f. An award of compensatory damages as a result of the Defendants’ willful failure to pay

           minimum wages and overtime premium compensation pursuant to the FLSA, NYLL



                                                 19
 Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 20 of 23




   and supporting regulations;

g. An award of liquidated and/or punitive damages as a result of the Defendants’ willful

   failure to pay minimum wages and overtime premium compensation pursuant to the

   FLSA, NYLL and supporting regulations;

h. An award of compensatory damages as a result of the Defendants’ failure to pay spread-

   of-hours premiums compensation pursuant to the NYLL and supporting regulations;

i. An award of liquidated and/or punitive damages as a result of the Defendants’ willful

   failure to pay spread-of-hours premiums compensation pursuant to the NYLL and

   supporting regulations;

j. An award of fifty dollars ($50.00) per Plaintiff and each of the Class Members for each

   day that the violations of NYLL, Article 6 § 195(1) pertaining to distribution of wage

   notice, occurred or continue to occur, or a total of five thousand dollars ($5,000.00) per

   Plaintiff and each of the Class Members as provided for by NYLL, Article 6 § 198(1-

   b);

k. An award of two hundred and fifty dollars ($250.00) per Plaintiff and each of the Class

   Members for each day that the violations of NYLL, Article 6 § 195(3) pertaining to

   distribution of wage statements, occurred or continue to occur, or a total of five

   thousand dollars ($5,000.00) per Plaintiff and each of the Class Members as provided

   for by NYLL, Article 6 § 198(1-d);

l. An award of prejudgment and post-judgment interest;

m. An award of costs and expenses of this action together with reasonable attorneys’ and

   expert fees; and

n. Such other and further relief as this Court deems just and proper.



                                        20
Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 21 of 23
Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 22 of 23
Case 1:20-cv-08321-KPF Document 1 Filed 10/06/20 Page 23 of 23
